          Case 2:19-cr-00251-GMN-NJK Document 117 Filed 02/18/21 Page 1 of 5



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:19-CR-251-GMN-NJK

 9                Plaintiff,                        Amended Preliminary Order of Forfeiture

10         v.

11 ARMANDO MARISCAL,

12                Defendant.

13         This Court finds Armando Mariscal pled guilty to Count 1 of a 16-Count First
14 Superseding Criminal Indictment charging him with conspiracy to distribute a controlled

15 substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. First Superseding Criminal

16 Indictment, ECF No. 35; Change of Plea, ECF No. 90; Plea Agreement, ECF No. 94.

17         This Court finds Armando Mariscal agreed to the forfeiture of the property set forth
18 in the Plea Agreement and the Forfeiture Allegations of the First Superseding Criminal

19 Indictment. First Superseding Criminal Indictment ECF No. 35; Change of Plea, ECF No.

20 90; Plea Agreement, ECF No. 94.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
22 States of America has shown the requisite nexus between property set forth in the Plea

23 Agreement and the Forfeiture Allegations of the First Superseding Criminal Indictment and

24 the offense to which Armando Mariscal pled guilty.

25         The following property is (1) any property, real or personal, which constitutes or is
26 derived from proceeds traceable to a violation of 21 U.S.C. § 841(a)(1), a specified unlawful

27 activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or 21 U.S.C. § 846,

28 conspiracy to commit such offense; (2) any property constituting, or derived from, any
           Case 2:19-cr-00251-GMN-NJK Document 117 Filed 02/18/21 Page 2 of 5



 1   proceeds obtained, directly or indirectly, as the result of violations of 21 U.S.C. §§ 841(a)(1)

 2   and 846; (3) any property used, or intended to be used, in any manner or part, to commit, or

 3   to facilitate the commission of violations of 21 U.S.C. §§ 841(a)(1) and 846; (4) all moneys,

 4   negotiable instruments, securities, or other things of value furnished or intended to be

 5   furnished in exchange for a controlled substance or listed chemical in violation of 21 U.S.C.

 6   §§ 841(a)(1) and 846, all proceeds traceable to such an exchange, and all moneys, negotiable

 7   instruments, and securities used or intended to be used to facilitate any violation of 21

 8   U.S.C. §§ 841(a)(1) and 846; (5) any firearm or ammunition involved in or used in any

 9   violation of any other criminal law of the United States, 21 U.S.C. §§ 841(a)(1) and 846; and

10   (6) any firearm used or intended to be used to facilitate the transportation, sale, receipt,

11   possession, or concealment of property in violations of 21 U.S.C. §§ 841(a)(1) and 846, and

12   is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21

13   U.S.C. § 853(a)(1), 853(a)(2), and 853(p); 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); 18

14   U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 881(a)(11) with 28 U.S.C. §

15   2461(c):

16          1. $54,780;

17          2. $50,000;

18          3. $7,460;

19          4. A Glock 26, 9 mm, s/n BGXH541; and

20          5. Any and all ammunition

21   (all of which constitutes property).

22          This Court finds that on the government’s motion, the Court may at any time enter

23   an order of forfeiture or amend an existing order of forfeiture to include subsequently

24   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25   32.2(b)(2)(C).

26          This Court finds the United States of America is now entitled to, and should, reduce

27   the aforementioned property to the possession of the United States of America.

28   ///
                                                     2
           Case 2:19-cr-00251-GMN-NJK Document 117 Filed 02/18/21 Page 3 of 5



 1          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the United States of America should seize the aforementioned property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 4   rights, ownership rights, and all rights, titles, and interests of Armando Mariscal in the

 5   aforementioned property are forfeited and are vested in the United States of America and

 6   shall be safely held by the United States of America until further order of the Court.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 8   of America shall publish for at least thirty (30) consecutive days on the official internet

 9   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

10   describe the forfeited property, state the time under the applicable statute when a petition

11   contesting the forfeiture must be filed, and state the name and contact information for the

12   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

13   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

14   the government may instead serve every person reasonably identified as a potential claimant

15   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

16   Rule G(4)(a)(i)(A).

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

18   or entity who claims an interest in the aforementioned property must file a petition for a

19   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

20   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

21   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

22   right, title, or interest in the forfeited property and any additional facts supporting the

23   petitioner’s petition and the relief sought.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

25   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

26   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

27   not sent, no later than sixty (60) days after the first day of the publication on the official

28   internet government forfeiture site, www.forfeiture.gov.
                                                   3
           Case 2:19-cr-00251-GMN-NJK Document 117 Filed 02/18/21 Page 4 of 5



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 2   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 3   Attorney’s Office at the following address at the time of filing:

 4                 Daniel D. Hollingsworth
                   Assistant United States Attorney
 5                 James A. Blum
                   Assistant United States Attorney
 6                 501 Las Vegas Boulevard South, Suite 1100
                   Las Vegas, Nevada 89101.
 7

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 9   described herein need not be published in the event a Declaration of Forfeiture is issued by

10   the appropriate agency following publication of notice of seizure and intent to

11   administratively forfeit the above-described property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

13   copies of this Order to all counsel of record.

14          DATED this 18
                       __ day of February, 2021.

15

16

17                                               Gloria M. Navarro, District Judge
                                                 United States District Court
18

19

20

21

22

23

24

25

26

27

28
                                                      4
          Case 2:19-cr-00251-GMN-NJK Document 117 Filed 02/18/21 Page 5 of 5



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   December 4, 2020.

 4
                                                            /s/ Heidi L. Skillin
 5                                                          HEIDI L. SKILLIN
                                                            FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
